Case 2:18-cv-09531-JLS-DFM Document 77-1 Filed 11/08/19 Page 1 of 7 Page ID #:663



   1   SCOTT A. KRONLAND (SBN 171693)
       skronland@altshulerberzon.com
   2   P. CASEY PITTS (SBN 262463)
   3   cpitts@altshulerberzon.com
       ALTSHULER BERZON LLP
   4   177 Post Street, Suite 300
       San Francisco, CA 94108
   5   Telephone: (415) 421-7151
       Facsimile: (415) 362-8064
   6
   7   IRA L. GOTTLIEB (SBN 103236)
       igottlieb@bushgottlieb.com
   8   BUSH GOTTLIEB, A Law Corporation
       801 North Brand Boulevard, Suite 950
   9   Glendale, California 91203-1260
 10    Telephone: (818) 973-3200
       Facsimile: (818) 973-3201
 11
       Attorneys for Defendant United Teachers Los Angeles
 12
 13                             UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 14
           THOMAS FEW,                               CASE NO: 2:18-cv-09531-JLS-DFM
 15
 16                     Plaintiff,                   UTLA’S STATEMENT OF GENUINE
                 v.                                  DISPUTES OF MATERIAL FACT
 17
                                                     AND ADDITIONAL UNDISPUTED
 18        UNITED TEACHERS LOS ANGELES,              FACTS IN OPPOSITION TO
           et al.,                                   PLAINTIFF’S MOTION FOR
 19
                                                     SUMMARY JUDGMENT
 20                            Defendants.
                                                     Hearing Date: Dec. 6, 2019
 21
                                                     Hearing Time: 10:30 a.m.*
 22                                                  Location:     Courtroom 10A
 23
                                                     Hon. Josephine L. Staton
 24
 25
 26
 27
       *
 28        The parties have submitted a request to waive oral argument on their motions for
           summary judgment.
            UTLA’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT AND ADDITIONAL FACTS IN
            OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, No. 2:18-cv-09531-JLS-DFM
Case 2:18-cv-09531-JLS-DFM Document 77-1 Filed 11/08/19 Page 2 of 7 Page ID #:664




   1   Plaintiff’s Facts                                       UTLA’s Response
   2     1. Thomas Few has been a special education            Undisputed
   3       teacher employed by the Los Angeles Unified
   4       School District (“LAUSD”) since August 2016.
   5       Joint Statement of Undisputed Facts, Dkt. 71
   6       (“JSUF”) ¶1.
   7     2. A true and correct copy of Few’s September 8,      Undisputed
   8       2016 UTLA membership application, which
   9       Few signed, is attached to the JSUF as Exhibit
 10        A. JSUF ¶2.
 11      3. A true and correct copy of Few’s February 13,      Undisputed
 12        2018 updated UTLA membership application,
 13        which Few signed, is attached to the JSUF as
 14        Exhibit B. JSUF ¶3.
 15      4. A true and correct copy of Few’s June 2018         Undisputed
 16        letter received by UTLA is attached to the
 17        JSUF as Exhibit C. JSUF ¶4.
 18      5. A true and correct copy of UTLA’s July 13,         Undisputed
 19        2018 letter to Few, which Few received, is
 20        attached to the JSF as Exhibit D. JSUF ¶5.
 21      6. On August 3, 2018, Few submitted another           Undisputed
 22        letter to both UTLA and LAUSD, which UTLA
 23        and LAUSD received. A true and correct copy
 24        of Few’s August 3, 2018 letter is attached to the
 25        JSUF as Exhibit E. JSUF ¶6.
 26      7. On or about October 10, 2018, Few submitted a      Undisputed
 27        letter to UTLA, which UTLA received. A true
 28
                                                1
         UTLA’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT AND ADDITIONAL FACTS IN
         OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, No. 2:18-cv-09531-JLS-DFM
Case 2:18-cv-09531-JLS-DFM Document 77-1 Filed 11/08/19 Page 3 of 7 Page ID #:665




   1       and correct copy of Few’s October 10, 2018
   2       letter is attached to the JSF as Exhibit F. JSUF
   3       ¶7.
   4     8. On October 19, 2018, UTLA sent a letter to        Undisputed
   5       Few, which Few received. A true and correct
   6       copy of UTLA’s October 19, 2018 letter is
   7       attached to the JSUF as Exhibit G. JSUF ¶8.
   8     9. On or about November 21, 2018, UTLA sent          Undisputed
   9       Few a letter dated November 20, 2018, which
 10        Few received. A true and correct copy of
 11        UTLA’s November 20, 2018 letter is attached
 12        to the JSUF as Exhibit H. UTLA included with
 13        the letter a check for $433.31 payable to Few.
 14        JSUF ¶9.
 15      10. The check for $433.31 reimbursed Few for all     Undisputed
 16        dues deducted from his pay from the beginning
 17        of June 2018 to October 31, 2018
 18        (corresponding to the November 5, 2018 pay
 19        date), including interest. JSUF ¶10.
 20      11. LAUSD has not deducted any dues from             Undisputed
 21        Few’s wages since October 31, 2018
 22        (corresponding to the November 5, 2018 pay
 23        date). JSUF ¶11.
 24      12. On or about December 5, 2018, Few’s              Undisputed
 25        counsel responded to UTLA with a letter
 26        acknowledging Few’s receipt and deposit of the
 27        check provided by UTLA. A true and correct
 28
                                                2
         UTLA’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT AND ADDITIONAL FACTS IN
         OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, No. 2:18-cv-09531-JLS-DFM
Case 2:18-cv-09531-JLS-DFM Document 77-1 Filed 11/08/19 Page 4 of 7 Page ID #:666




   1       copy of the December 5, 2018 letter is attached
   2       to the JSUF as Exhibit I. JSUF ¶12.
   3     13. From the time he began his employment            Undisputed
   4       through October 31, 2018, LAUSD deducted
   5       union dues of approximately eighty-six dollars
   6       ($86) per month from Few’s paychecks and
   7       remitted them to UTLA. JSUF ¶13.
   8     14. Prior to the U.S. Supreme Court’s decision in    Undisputed
   9       Janus v. AFSCME, Council 31 on June 27,
 10        2018, bargaining unit workers who were not
 11        UTLA members were required to pay fair-share
 12        fees to UTLA, pursuant to the Educational
 13        Employment Relations Act. LAUSD deducted
 14        fair-share fees from wages. Compulsory fair-
 15        share fees were less than membership dues.
 16        LAUSD stopped deducting, and UTLA stopped
 17        receiving, fair-share fees after Janus. JSUF
 18        ¶14.
 19    Additional Uncontroverted Facts                        Supporting Evidence
 20      15. LAUSD employees are not required to              Declaration of Harry Mar
 21        become members of UTLA as a condition of           in Support of UTLA’s
 22        employment.                                        Motion for Summary
 23                                                           Judgment, Dkt. 72-3 (“Mar
 24                                                           Decl.”) ¶2
 25      16. On September 8, 2016, Few elected to             JSUF ¶2 & Ex. A; Mar
 26        become a member of UTLA and signed an              Decl. ¶5
 27        agreement authorizing the deduction of union
 28
                                                3
         UTLA’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT AND ADDITIONAL FACTS IN
         OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, No. 2:18-cv-09531-JLS-DFM
Case 2:18-cv-09531-JLS-DFM Document 77-1 Filed 11/08/19 Page 5 of 7 Page ID #:667




   1       dues from his wages.
   2     17. On February 13, 2018, Few signed an              JSUF ¶3 & Ex. B
   3       updated UTLA membership card and dues
   4       authorization agreement.
   5     18. The February 13, 2018 membership                 JSUF Ex. B
   6       agreement Few signed provides: “I hereby
   7       request and voluntarily accept membership in
   8       UTLA and I agree to abide by its Constitution
   9       and Bylaws.”
 10      19. The February 13, 2018 dues authorization         JSUF Ex. B
 11        agreement Few signed provides: “I hereby (1)
 12        agree to pay regular monthly dues uniformly
 13        applicable to members of UTLA; and (2)
 14        request and voluntarily authorize my employer
 15        to deduct from my earnings and to pay over to
 16        UTLA such dues. This agreement to pay dues
 17        shall remain in effect and shall be irrevocable
 18        unless I revoke it by sending written notice via
 19        U.S. mail to UTLA during the period not less
 20        than thirty (30) days and not more than sixty
 21        (60) days before the annual anniversary date of
 22        this agreement or as otherwise required by law.
 23        This agreement shall be automatically renewed
 24        from year to year unless I revoke it in writing
 25        during the window period, irrespective of my
 26        membership in UTLA.”
 27      20. As a member of UTLA, Few had access to           Mar Decl. ¶¶3, 5
 28
                                                4
         UTLA’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT AND ADDITIONAL FACTS IN
         OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, No. 2:18-cv-09531-JLS-DFM
Case 2:18-cv-09531-JLS-DFM Document 77-1 Filed 11/08/19 Page 6 of 7 Page ID #:668




   1       membership rights and members-only benefits.
   2     21. Membership rights included the rights to vote     Mar Decl. ¶3
   3       in union officer elections, run for union office,
   4       and participate in the union’s internal affairs.
   5       Members-only benefits included access to a
   6       Group Legal Services network of attorneys,
   7       training and scholarships, student debt clinics,
   8       mortgage and home services programs,
   9       insurance options, and discounts on a variety of
 10        items.
 11      22. On or about November 21, 2018, UTLA sent          JSUF ¶9 & Ex. H; Mar
 12        Few a letter dated November 20, 2018                Decl. ¶10
 13        confirming that UTLA considered Few to have
 14        resigned his membership as of June 4, 2018.
 15      23. Under the regular business practices of           Mar Decl. ¶11
 16        LAUSD and UTLA, no dues would be
 17        deducted from Few’s wages in the future unless
 18        he voluntarily becomes a UTLA member and
 19        signs a new dues deduction authorization
 20        agreement.
 21
 22
 23
 24
 25
 26
 27
 28
                                                5
         UTLA’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT AND ADDITIONAL FACTS IN
         OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, No. 2:18-cv-09531-JLS-DFM
Case 2:18-cv-09531-JLS-DFM Document 77-1 Filed 11/08/19 Page 7 of 7 Page ID #:669




   1   Dated: November 8, 2019              Respectfully submitted,
   2
                                      By:          /s/P. Casey Pitts
   3                                               P. Casey Pitts
   4
                                            SCOTT A. KRONLAND
   5                                        P. CASEY PITTS
                                            ALTSHULER BERZON LLP
   6
                                            IRA L. GOTTLIEB
   7                                        BUSH GOTTLIEB, A Law Corporation
   8
                                            Attorneys for Defendant
   9                                        United Teachers Los Angeles
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                6
         UTLA’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT AND ADDITIONAL FACTS IN
         OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, No. 2:18-cv-09531-JLS-DFM
